Case 1:21-cv-23276-DPG Document 1 Entered on FLSD Docket 09/10/2021 Page 1 of 12




                                 UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF FLORIDA

                                                  CASE:

  JUAN CARLOS GIL,

              Plaintiff,
  v.

  LOS UNIDOS ENTERPRISES, INC. and
  011 – CONEXION CORP.,

          Defendants.
  ______________________________________/

                                              COMPLAINT

         Plaintiff, JUAN CARLOS GIL, individually and on behalf of all other similarly situated

  mobility-impaired individuals (hereinafter “Plaintiff”), sues LOS UNIDOS ENTERPRISES, INC.

  and 011 – CONEXION CORP. (collectively the “Defendants”), and as grounds alleges:

                               JURISDICTION, PARTIES. AND VENUE

         1.         This is an action for injunctive relief, a declaration of rights, attorneys' fees,

  litigation expenses, and costs pursuant to 42 U.S.C. § 12181, et seq., (the “Americans with

  Disabilities Act” or “ADA”) and 28 U.S.C. §§ 2201 and 2202.

         2.         The Court has original jurisdiction over Plaintiff’s claims arising under 42 U.S.C.

  § 12181, et seq. pursuant to 28 U.S.C. §§ 1331, 1343 and 42 U.S.C. § 12117(a).

         3.         The Court has jurisdiction over this matter pursuant to 28 U.S.C. §§ 2201 and 2202,

  and may render declaratory judgment on the existence or nonexistence of any right under 42

  U.S.C. § 12181, et seq.

         4.         Plaintiff, JUAN CARLOS GIL, is an individual over eighteen years of age, with a

  residence in Miami-Dade County, Florida, and is otherwise sui juris.
Case 1:21-cv-23276-DPG Document 1 Entered on FLSD Docket 09/10/2021 Page 2 of 12




          5.       At all times material, Defendant, LOS UNIDOS ENTERPRISES, INC., owned and

  operated a retail shopping center located at 1189 W 29th Street, Hialeah, Florida 33012

  (hereinafter the “Commercial Property”) and conducted a substantial amount of business in that

  place of public accommodation in Miami-Dade County, Florida. Defendant, LOS UNIDOS

  ENTERPRISES, INC., holds itself out to the public as “Los Unidos Shopping Center.”

          6.       At all times material, Defendant, LOS UNIDOS ENTERPRISES, INC., was and

  is a Florida Profit Corporation, incorporated under the laws of the State of Florida, with its

  principal place of business in Hialeah, Florida.

          7.       At all times material, Defendant, 011 – CONEXION CORP., owned and operated

  a retail electronics store at 1171-1175 W 29th Street, Hialeah, Florida 330121 (hereinafter the

  “Commercial Property”) and conducted a substantial amount of business in that place of public

  accommodation in Miami-Dade County, Florida.

          8.       At all times material, Defendant, 011 – CONEXION CORP., was and is a Florida

  Profit Corporation, incorporated under the laws of the State of Florida, with its principal place of

  business in Hialeah, Florida.

          9.       Venue is properly located in the Southern District of Florida because Defendants’

  Commercial Property is located in Miami-Dade County, Florida, Defendants regularly conduct

  business within Miami-Dade County, Florida, and because a substantial part(s) of the events or

  omissions giving rise to these claims occurred in Miami-Dade County, Florida.

                                          FACTUAL ALLEGATIONS

          10.      Although over twenty-eight (28) years have passed since the effective date of Title



  1
   This address is located within the retail shopping center owned and operated by landlord Defendant, LOS UNIDOS
  ENTERPRISES, INC., located at 1189 W 29th Street, Hialeah, Florida 33012.

                                                        2
Case 1:21-cv-23276-DPG Document 1 Entered on FLSD Docket 09/10/2021 Page 3 of 12




  III of the ADA, Defendants have yet to make its facilities accessible to individuals with disabilities.

           11.   Congress provided commercial businesses one and a half years to implement the

  Act. The effective date was January 26, 1992. In spite of this abundant lead-time and the extensive

  publicity the ADA has received since 1990, Defendants continue to discriminate against people

  who are disabled in ways that block them from access and use of Defendants’ businesses and

  properties.

           12.   The ADA prohibits discrimination on the basis of disability in 28 CFR 36.201 and

  requires landlords and tenants to be liable for compliance

           13.   Plaintiff, JUAN CARLOS GIL, is an individual with disabilities as defined by and

  pursuant to the ADA. JUAN CARLOS GIL uses a wheelchair to ambulate. JUAN CARLOS GIL

  has very limited use of his hands, which makes it increasingly difficult for him to hold objects

  weighing more than five (5) pounds. He also has a great deal of trouble walking or otherwise

  ambulating more than a few yards without the use of a wheelchair, and is only able to stand for no

  more than a couple minutes at a time. Plaintiff is substantially limited in major life activities due

  to his impairment including but not limited to an impaired ability to walk, stand, grab, grasp and/or

  pinch.

           14.   Defendant, LOS UNIDOS ENTERPRISES, INC., owns, operates and oversees the

  Commercial Property, its general parking lot and parking spots.

           15.   The subject Commercial Property is open to the public and is located in Hialeah,

  Miami-Dade County, Florida.

           16.   The individual Plaintiff visits the Commercial Property and businesses located

  within the Commercial Property, regularly, to include visits to the Commercial Property and

  businesses located within the Commercial Property on or about August 19, 2021 and encountered


                                                     3
Case 1:21-cv-23276-DPG Document 1 Entered on FLSD Docket 09/10/2021 Page 4 of 12




  multiple violations of the ADA that directly affected his ability to use and enjoy the Commercial

  Property and businesses located therein. He often visits the Commercial Property and businesses

  located within the Commercial Property in order to avail himself of the goods and services offered

  there, and because it is approximately ten (10) miles from his residence, and is near other

  businesses and restaurants he frequents as a patron. He plans to return to the Commercial Property

  and the businesses located within the Commercial Property within two (2) months of the filing of

  this Complaint, specifically on or before November 8, 2021.

         17.     Plaintiff resides nearby in the same County and state as the Commercial Property

  and the businesses located within the Commercial Property, has regularly frequented the

  Defendants’ Commercial Property and the businesses located within the Commercial Property for

  the intended purposes because of the proximity to his residence and other businesses that he

  frequents as a patron, and intends to return to the Commercial Property and businesses located

  within the Commercial Property within two (2) months from the filing of this Complaint,

  specifically on or before November 8, 2021.

         18.     The Plaintiff found the Commercial Property, and the businesses located within the

  Commercial Property to be rife with ADA violations. The Plaintiff encountered architectural

  barriers at the Commercial Property, and businesses located within the Commercial Property and

  wishes to continue his patronage and use of each of the premises.

         19.     The Plaintiff has encountered architectural barriers that are in violation of the ADA

  at the subject Commercial Property, and businesses located within the Commercial Property. The

  barriers to access at the Commercial Property, and the businesses located within the Commercial

  Property have each denied or diminished Plaintiff’s ability to visit the Commercial Property, and

  businesses located within the Commercial Property, and have endangered his safety in violation


                                                   4
Case 1:21-cv-23276-DPG Document 1 Entered on FLSD Docket 09/10/2021 Page 5 of 12




  of the ADA. The barriers to access, which are set forth below, have likewise posed a risk of

  injury(ies), embarrassment, and discomfort to Plaintiff, JUAN CARLOS GIL, and others similarly

  situated.

          20.    Defendants, LOS UNIDOS ENTERPRISES, INC. and 011 – CONEXION CORP.,

  are responsible for complying with the obligations of the ADA. The place of public

  accommodation that Defendants, LOS UNIDOS ENTERPRISES, INC. and 011 – CONEXION

  CORP, own and operate the Commercial Property Business located at 1189 W 29th Street,

  Hialeah, Florida 33012.

          21.    Plaintiff, JUAN CARLOS GIL, has a realistic, credible, existing and continuing

  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and the businesses located within the Commercial Property,

  including but not necessarily limited to the allegations in Counts I and II of this Complaint.

  Plaintiff has reasonable grounds to believe that he will continue to be subjected to discrimination

  at the Commercial Property, and businesses located within the Commercial Property, in violation

  of the ADA. Plaintiff desires to visit the Commercial Property and businesses located therein, not

  only to avail himself of the goods and services available at the Commercial Property, and

  businesses located within the Commercial Property, but to assure himself that the Commercial

  Property and businesses located within the Commercial Property are in compliance with the ADA,

  so that he and others similarly situated will have full and equal enjoyment of the Commercial

  Property, and businesses located within the Commercial Property without fear of discrimination.

          22.    Defendant, LOS UNIDOS ENTERPRISES, INC., as landlord and owner of the

  Commercial Property Business, is responsible for all ADA violations listed in Counts I and II.

          23.    Plaintiff, JUAN CARLOS GIL, has a realistic, credible, existing and continuing


                                                   5
Case 1:21-cv-23276-DPG Document 1 Entered on FLSD Docket 09/10/2021 Page 6 of 12




  threat of discrimination from the Defendants’ non-compliance with the ADA with respect to the

  described Commercial Property and businesses located within the Commercial Property, but not

  necessarily limited to the allegations in Counts I and II of this Complaint. Plaintiff has reasonable

  grounds to believe that he will continue to be subjected to discrimination at the Commercial

  Property, and businesses within the Commercial Property, in violation of the ADA. Plaintiff

  desires to visit the Commercial Property and businesses within the Commercial Property, not only

  to avail himself of the goods and services available at the Commercial Property and businesses

  located within the Commercial Property, but to assure himself that the Commercial Property, and

  businesses located within the Commercial Property are in compliance with the ADA, so that he

  and others similarly situated will have full and equal enjoyment of the Commercial Property, and

  businesses located within the Commercial Property without fear of discrimination.

         24.     Defendants have discriminated against the individual Plaintiff by denying him

  access to, and full and equal enjoyment of, the goods, services, facilities, privileges, advantages

  and/or accommodations of the Commercial Property, and businesses located within the

  Commercial Property, as prohibited by 42 U.S.C. § 12182 et seq.

                               COUNT I – ADA VIOLATIONS
                           AS TO LOS UNIDOS ENTERPRISES, INC.

         25.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

  24 above as though fully set forth herein.

         26.     Defendant, LOS UNIDOS ENTERPRISES, INC., has discriminated, and

  continues to discriminate, against Plaintiff in violation of the ADA by failing, inter alia, to have

  accessible facilities by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer

  employees and gross receipts of $500,000 or less).         A list of the violations that Plaintiff

  encountered during his visit to the Commercial Property, include but are not limited to, the

                                                    6
Case 1:21-cv-23276-DPG Document 1 Entered on FLSD Docket 09/10/2021 Page 7 of 12




   following:

       A. Parking

  i.   The Plaintiff had difficulty exiting the vehicle, as there is not a designated accessible parking

       spaces. Violation: The customer parking facility does not provide a compliant accessible

       parking space in violation of Section 4.1.2 of the ADAAG and Section 208.2 of the 2010 ADA

       Standards, whose resolution is readily achievable.

 ii.   The Plaintiff had difficulty exiting the vehicle, as there is not an access aisle provided.

       Violation: The customer parking facility does not provide a compliant accessible parking space

       with access aisle in violation of Section 4.6.3 of the ADAAG and Section 502.3 of the 2010

       ADA Standards, whose resolution is readily achievable.

iii.   The parking facility does not have the minimum number of compliant accessible parking

       spaces required Section 4.6.3 of the ADAAG and Section 502.4 of the 2010 ADA Standards,

       whose resolution is readily achievable.

iv.    The Plaintiff had difficulty travel to the building from parking lot. Violation: There is currently

       no existing accessible route to help persons with disabilities safely maneuver through the

       parking facility violating Section 4.3.7, 4.7.2 of the ADAAG and Section 206.2, 403.3, 406 of

       the 2010 ADA Standards, whose resolution is readily achievable.

       B. Accessible Route

  i.   The Plaintiff had could not go to the second floor, as there is not an elevator provided.

       Violation: A building housing five or more sales or rental establishments are not exempt from

       providing an elevator as an accessible route. Section §306.404(2) of the ADAAG.

                          COUNT II – ADA VIOLATIONS
          AS TO LOS UNIDOS ENTERPRISES, INC. AND 011 – CONEXION CORP.

          27.     The Plaintiff adopts and re-alleges the allegations set forth in paragraphs 1 through

                                                     7
Case 1:21-cv-23276-DPG Document 1 Entered on FLSD Docket 09/10/2021 Page 8 of 12




  24 above as though fully set forth herein.

         28.     Defendants, LOS UNIDOS ENTERPRISES, INC. and 011 – CONEXION CORP.,

  have discriminated, and continues to discriminate, against Plaintiff in violation of the ADA by

  failing, inter alia, to have accessible facilities by January 26, 1992 (or January 26, 1993, if a

  Defendant has 10 or fewer employees and gross receipts of $500,000 or less). A list of the

  violations that Plaintiff encountered during his visit to the Commercial Property, include but are

  not limited to, the following:

      A. Main Entrance

 i.   The Plaintiff had difficulty using the main door without assistance, as the main door has a

      change in level. Violation: Doorway has a vertical change of level at door threshold, violating

      Sections 4.13.8 of the ADAAG and Sections 404.2.4.4 of the 2010 ADA Standards, whose

      resolution is readily achievable.

      B. Cashier Counter

 i.   The cashier counter is mounted above the required height. Violation: Counter is mounted over

      36” above the finished floor violating Section 7.2 of the ADAAG and Section 904.4.1 of the

      2010 ADA Standards, whose resolution is readily achievable.

      C. Restroom

 i.   The Plaintiff asked, and was denied access, to use the restroom after Defendant’s employees

      allowed an able-bodied customer access and use of the restroom. Defendant’s intentionally

      discriminated against the Plaintiff by refusing. There was no other customer restroom and

      Defendant’s employee denied Plaintiff access to use the restroom after he had just allowed an

      able-bodied customer access.




                                                   8
Case 1:21-cv-23276-DPG Document 1 Entered on FLSD Docket 09/10/2021 Page 9 of 12




                                 RELIEF SOUGHT AND THE BASIS

         29.     The discriminatory violations described in Counts I and II are not an exclusive list

  of the Defendants’ ADA violations. Plaintiff requests an inspection of the Defendants’ places of

  public accommodation in order to photograph and measure all of the discriminatory acts violating

  the ADA and barriers to access in conjunction with Rule 34 and timely notice. Plaintiff further

  requests to inspect any and all barriers to access that were concealed by virtue of the barriers'

  presence, which prevented Plaintiff, JUAN CARLOS GIL, from further ingress, use, and equal

  enjoyment of the Commercial Business and businesses located within the Commercial Property;

  Plaintiff requests to be physically present at such inspection in conjunction with Rule 34 and timely

  notice. A complete list of the Subject Premises’ ADA violations, and the remedial measures

  necessary to remove same, will require an on-site inspection by Plaintiff’s representatives pursuant

  to Federal Rule of Civil Procedure 34.

         30.     The individual Plaintiff, and all other individuals similarly situated, have been

  denied access to, and have been denied full and equal enjoyment of the goods, services, facilities

  privileges, benefits, programs and activities offered by Defendants, Defendants’ buildings,

  businesses and facilities; and has otherwise been discriminated against and damaged by the

  Defendants because of the Defendants’ ADA violations as set forth above. The individual

  Plaintiff, and all others similarly situated, will continue to suffer such discrimination, injury and

  damage without the immediate relief provided by the ADA as requested herein. In order to remedy

  this discriminatory situation, The Plaintiff requires an inspection of the Defendants’ place of public

  accommodation in order to determine all of the areas of non-compliance with the Americans with

  Disabilities Act.




                                                    9
Case 1:21-cv-23276-DPG Document 1 Entered on FLSD Docket 09/10/2021 Page 10 of 12




          31.     Defendants have discriminated against the individual Plaintiff by denying him

  access to full and equal enjoyment of the goods, services, facilities, privileges, advantages and/or

  accommodations of its place of public accommodation or commercial facility, in violation of 42

  U.S.C. § 12181 et seq. and 28 CFR 36.302 et seq.               Furthermore, Defendants continue to

  discriminate against Plaintiff, and all those similarly situated, by failing to make reasonable

  modifications in policies, practices or procedures, when such modifications are necessary to afford

  all offered goods, services, facilities, privileges, advantages or accommodations to individuals with

  disabilities; and by failing to take such efforts that may be necessary to ensure that no individual

  with a disability is excluded, denied services, segregated or otherwise treated differently than other

  individuals because of the absence of auxiliary aids and services.

          32.     Plaintiff is without adequate remedy at law, will suffer irreparable harm, and has a

  clear legal right to the relief sought. Further, injunctive relief will serve the public interest and all

  those similarly situated to Plaintiff. Plaintiff has retained the undersigned counsel and is entitled

  to recover attorneys’ fees, costs and litigation expenses from Defendants pursuant to 42 U.S.C. §

  12205 and 28 CFR 36.505.

          33.     A Defendant is required to remove the existing architectural barriers to the

  physically disabled when such removal is readily achievable for their place of public

  accommodation, The Plaintiff and all others similarly situated, will continue to suffer such

  discrimination, injury and damage without the immediate relief provided by the ADA as requested

  herein. In order to remedy this discriminatory situation, The Plaintiff requires an inspection of the

  Defendants’ place of public accommodation in order to determine all of the areas of non-

  compliance with the Americans with Disabilities Act.




                                                     10
Case 1:21-cv-23276-DPG Document 1 Entered on FLSD Docket 09/10/2021 Page 11 of 12




         34.     Notice to Defendants is not required as a result of the Defendants’ failure to cure

  the violations by January 26, 1992 (or January 26, 1993, if a Defendant has 10 or fewer employees

  and gross receipts of $500,000 or less). All other conditions precedent have been met by Plaintiff

  or waived by the Defendant.

         35.     Pursuant to 42 U.S.C. § 12188, this Court is provided with authority to grant

  Plaintiff Injunctive Relief, including an order to alter the property where Defendants operate their

  businesses, located at and/or within the commercial property located at 1189 W 29th Street,

  Hialeah, Florida 33012, the exterior areas, and the common exterior areas of the Commercial

  Property and businesses located within the Commercial Property, to make those facilities readily

  accessible and useable to The Plaintiff and all other mobility-impaired persons; or by closing the

  facility until such time as the Defendants cure the violations of the ADA.

             WHEREFORE, The Plaintiff, JUAN CARLOS GIL, respectfully requests that this

  Honorable Court issue (i) a Declaratory Judgment determining Defendants at the commencement

  of the subject lawsuit were and are in violation of Title III of the Americans with Disabilities Act,

  42 U.S.C. § 12181 et seq.; (ii) Injunctive relief against Defendants including an order to make all

  readily achievable alterations to the facilities; or to make such facilities readily accessible to and

  usable by individuals with disabilities to the extent required by the ADA; and to require Defendants

  to make reasonable modifications in policies, practices or procedures, when such modifications

  are necessary to afford all offered goods, services, facilities, privileges, advantages or

  accommodations to individuals with disabilities; and by failing to take such steps that may be

  necessary to ensure that no individual with a disability is excluded, denied services, segregated or

  otherwise treated differently than other individuals because of the absence of auxiliary aids and

  services; (iii) An award of attorneys’ fees, costs and litigation expenses pursuant to 42 U.S.C. §


                                                   11
Case 1:21-cv-23276-DPG Document 1 Entered on FLSD Docket 09/10/2021 Page 12 of 12




  12205; and (iv) such other relief as the Court deems just and proper, and/or is allowable under

  Title III of the Americans with Disabilities Act.

  Dated: September 10, 2021.

                                                GARCIA-MENOCAL & PEREZ, P.L.
                                                Attorneys for Plaintiff
                                                4937 S.W. 74th Court
                                                Miami, Florida 33155
                                                Telephone: (305) 553-3464
                                                Facsimile: (305) 553-3031
                                                Primary E-Mail: ajperez@lawgmp.com
                                                Secondary E-Mails: bvirues@lawgmp.com
                                                dperaza@lawgmp.com

                                                By: ___/s/_Anthony J. Perez________
                                                       ANTHONY J. PEREZ
                                                       Florida Bar No.: 535451
                                                       BEVERLY VIRUES
                                                       Florida Bar No.: 123713




                                                      12
